DETAILED ACTION
Status of Claims
In response to applicant’s amendment filed 12/17/2020, claims 1, 7, 9, 13-18, 21, 24-25, 37, 48-49, 61, 72, and 91-99 are peding in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 13-18, 21, 24-25, 37, 48-49, 61, 72, and 91-99, are rejected under 35 U.S.C. 103 as being unpatentable over Roach (US 2014/0162289) in view of Gavrilescu et al. (US 2002/0198941) and Jenkins (US 2007/0298383) and Vu et al. (US 2017/0195374). 

Regarding claims 1, 9, 25, 49, and 91-99, Roach discloses a system for live bimodal online remote tutoring, comprising a database of tutors, each with rating and scheduling (paragraphs 0030 and 0032). 

Roach discloses a live audio/video chat, text chat, and a whiteboard with a mutually controlled pointer. See paragraphs 0033 and 0039. 

Roach does not disclose a co-browsing module with selective control. However, this is established with regard to education systems, as is disclosed by the system of Gavrilsecu in paragraph 0048. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Roach system, in order to provide communication options between the users.

Roach does not disclose on-screen animated rewards (animated as per claim 9). However, this is established with regard to education systems, as is disclosed by the system of Jenkins in paragraph 0129. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Roach system, in order to provide motivation for the student. 

Roach discloses wherein a learning user can browse tutors and purchase sessions. See paragraph 0032. Roach discloses a dashboard in the tutor mode wherein the tutor can manage the education of the student and assign homework. See paragraph 0074. 
Roach discloses a rating module in paragraph 0084. Roach discloses a billing and payment module in paragraph 0071.

Roach discloses a shared mode and a quiz mode in paragraphs 0039 and 0074. Roach does not disclose a quiz mode wherein a tutor can switch between broadcasts to broadcast any student’s interaction (audio and video) with a learning activity to selectively any one, or any ones of the group, wherein the students can be denoted by 

Regarding claim 7, Roach discloses wherein the users can access the whiteboard pointer. See paragraph 0039. 

Regarding claim 13, 37, 61, 72, Roach discloses wherein the system exchanges and synchronizes information between all users. See paragraph 0039.

Regarding claims 14, Roach does not disclose wherein the tutor can disable the student’s whiteboard. However, this manner of application control is established, as is disclosed by Gavrilescu in paragraphs 0045 and 0048 (selective control of participants). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Roach system, in order to provide increased control for the tutor.  

Regarding claim 15, Roach discloses educational rationales and teaching prompts. See paragraph 0074.

Regarding claim 16, Roach discloses wherein navigational control can be shared between the student and the tutor, but does not explicitly disclose wherein control can be transferred. However, this is established, as is disclosed by Gacrilescu paragraph 0048. The use of such a scheme would be obvious as described above with regard to claim 1. 

Regarding claim 17, Roach discloses in paragraphs 0074 and 0047 wherein the system can comprise educational images. 

Regarding claim 18, Roach discloses wherein the system can operate as a mobile app. See paragraph 0023. 

Regarding claims 21, 48, Gavrilescu discloses multiple users in paragraph 0045, and this scheme would have been obvious with the Roach system, as described above with regard to claim 1.  

Regarding claim 24, Roach discloses in paragraph 0074 wherein the material can be quizzes, and paragraph 0039 discloses wherein the users can share a screen.   

Arguments/Remarks
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715